DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 09/02/2021. Claims 1-13 are pending in this application. Claim 1 has been amended.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “the support member” in line 5 which should be recited to --a support member-- for proper antecedent of basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN101403438A, previously cited and applied).

    PNG
    media_image1.png
    916
    696
    media_image1.png
    Greyscale

Regarding claim 1, Yu discloses an electronic expansion valve, comprising: 
a valve body (1), wherein the valve body (1) is provided with a first port (101) for fluid to flow in or out (see figure 3) and a second port (102) for fluid to flow out or in (see figures 3-4); 

the valve body (1) is further provided with a valve port (the port which associated with knife edge 525) located between the second port (102) and the first cavity (101; see figures 3-4), and the first cavity (see annotated figure above) is selectively in fluid communication with the second port (102) through the valve port (the port which associated with knife edge 525; see figures 3-4); 
a driving mechanism (303, 513) which is fixed to the valve body (1) and comprises a stator (303) and a rotor (513), wherein the rotor (513) is integrally connected with a rotor screw (518, 519 and 520; see figures 3-4); 
a valve spindle assembly (523 and 526) which is at least partially provided in the valve body (1), wherein the valve spindle assembly (523 and 526) is capable of cooperatively cooperating with the rotor screw (518, 519 and 520) for reciprocating motion (the up and down motion), thereby regulating an opening degree of the valve port (the port which associated with knife edge 525; see figures 3-4); and 
a second cavity (102) which is defined between the rotor (513) and the valve spindle assembly (523 and 526), wherein the second cavity (521) is isolated and sealed off (the seal frame 505 provides sealed off function) from the first cavity (see annotated figure and figures 3-4), 
wherein a balance passage (the passage which associated with flow arrow F1; see annotated figure above) is provided in the rotor screw (518, 519 and 520) and the valve spindle assembly (523 and 526) so that the second cavity (521) is in fluid 
Regarding claim 2, Yu discloses the valve spindle assembly (523 and 526) comprises a valve stem (the extended portion from the valve spindle 526) and a valve spindle (526) which cooperate with each other (see figures 3-4), the balance passage (see annotated figure above) comprises a first passage (the passage portion which associated with valve spindle 526) provided in the valve spindle (526), a second passage (the passage portion which associated with the valve stem which the extended portion from the valve spindle 526) provided in the valve stem (the extended portion of the valve spindle 526) and a third passage (the passage portion which associated with the part 520 of the screw rotor 518, 519 and 520) provided in the rotor screw (518, 519 and 520; see figures 3-4), and the first passage, the second passage, and the third passage are in fluid communication with each other (see figures 3-4 and the annotated figure above).
Regarding claim 3, Yu discloses the valve stem (the extended portion from the valve spindle 526) is operatively engaged with the rotor screw (518, 519 and 520) via a threaded portion provided in the valve stem (see annotated figure above), and the second cavity is further be capable of being in fluid communication with the second port through a clearance between the rotor screw (518, 519 and 520) and the threaded portion of the valve stem (see annotated figure above).
Regarding claim 4, Yu discloses the third passage comprises an axial section and a radial section which are formed in the rotor screw (518, 519 and 520) and are in fluid communication with each other (see annotated figure above).
Regarding claim 5, Yu discloses the second cavity is isolated and sealed off from the first cavity by a cavity sealing member (504) provided outside the valve stem (see figures 3-4 and the annotated figure above).
Regarding claim 6, Yu discloses the electronic expansion valve further comprising a support member (511, 506 and 525), the driving mechanism (303 and 513) is supported on the valve body by the support member (511, 506 and 525), the valve spindle assembly (523 and 526) is supported by the support member (511, 506 and 525) so that the valve spindle assembly (523 and 526) is slidable in a longitudinal direction (upward and downward direction) of the electronic expansion valve but is not rotatable (see figures 3-4).
Regarding claim 7, Yu discloses the support member (511, 506 and 525) has a through hole in the center (see figures 3-4), the valve spindle assembly (523 and 526) is slidable in the through hole and the cavity sealing member (504) is provided in the through hole and surrounds the valve stem (see figures 3-4).
Regarding claim 8, Yu discloses the valve body (1) and the support member (511, 506 and 525) are joined together via a threaded connection and a valve-body sealing member (502) is provided between the valve body (1) and the support member (511, 506 and 525; see figures 3-4).

Yu applied as an alternative for rejection of claims 1-2 and 9-13
Claim(s) 1-2 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (CN101403438A, previously cited and applied).

    PNG
    media_image1.png
    916
    696
    media_image1.png
    Greyscale

Regarding claim 1, Yu applied as an alternative discloses an electronic expansion valve, comprising: 
a valve body (1), wherein the valve body (1) is provided with a first port (101) for fluid to flow in or out (see figure 3) and a second port (102) for fluid to flow out or in (see figures 3-4); 

the valve body (1) is further provided with a valve port (the port which associated with knife edge 525) located between the second port (102) and the first cavity (101; see figures 3-4), and the first cavity (see annotated figure above) is selectively in fluid communication with the second port (102) through the valve port (the port which associated with knife edge 525; see figures 3-4); 
a driving mechanism (303, 513) which is fixed to the valve body (1) and comprises a stator (303) and a rotor (513), wherein the rotor (513) is integrally connected with a rotor screw (518, 519 and 520; see figures 3-4); 
a valve spindle assembly (523 and 526) which is at least partially provided in the valve body (1), wherein the valve spindle assembly (523 and 526) is capable of cooperatively cooperating with the rotor screw (518, 519 and 520) for reciprocating motion (the up and down motion), thereby regulating an opening degree of the valve port (the port which associated with knife edge 525; see figures 3-4); and 
a second cavity (102) which is defined between the rotor (513) and the valve spindle assembly (523 and 526), wherein the second cavity (521) is isolated and sealed off (the seal frame 505 provides sealed off function) from the first cavity (see annotated figure and figures 3-4), 
wherein a balance passage (the passage which associated with flow arrow F1; see annotated figure above) is provided in the rotor screw (518, 519 and 520) and the valve spindle assembly (523 and 526) so that the second cavity (521) is in fluid 
Regarding claim 2, Yu discloses the valve spindle assembly (523 and 526) comprises a valve stem (523) and a valve spindle (526) which cooperate with each other (see figures 3-4), the balance passage (see annotated figure above) comprises a first passage (the passage portion which associated with valve spindle 526) provided in the valve spindle (526), a second passage (the passage portion which associated with the valve stem 523) provided in the valve stem (523) and a third passage (the passage portion which associated with the part 520 of the screw rotor 518, 519 and 520) provided in the rotor screw (518, 519 and 520; see figures 3-4), and the first passage, the second passage, and the third passage are in fluid communication with each other (see figures 3-4 and the annotated figure above).
Regarding claim 9, Yu discloses the valve stem (523) is fixedly engaged with the valve spindle (526; see figures 3-4).

    PNG
    media_image2.png
    875
    818
    media_image2.png
    Greyscale

Regarding claim 10, Yu discloses the valve body (1) has a first end portion and a second end portion which are opposite to each other (see annotated figure A above), wherein the second port (102) is provided in the first end portion of the valve body (1) and the first port (101) is provided on a side wall of the valve body (1; see annotated figure A above); 
the support member (510) has a first portion and a second portion (see annotated figure A above), wherein the first portion is hermetically and fixedly connected to the second end portion of the valve body (1; see annotated figure A 
the first cavity is defined in the valve body (1) between the first portion of the support member (510) and the second port (102; see annotated figure A).
Regarding claim 11, Yu discloses a radial extension portion extending radially inward from an inner wall of the valve body (1; see annotated figure A above) is provided at the first end portion of the valve body (1; see annotated figure A above), and the valve port (the port which associated with knife edge 525) penetrates the radial extension portion and is provided at the center of the radial extension portion (see annotated figure A above).
Regarding claim 12, Yu discloses the valve spindle (526) comprises a tapered end portion which is configured to cooperate with the valve port (the port which associated with knife edge 525) to regulate the opening degree of the electronic expansion valve (see figures 3-4), and a valve-port sealing member (503) is provided outside the tapered end portion (see figures 3-4).
Regarding claim 13, Yu discloses a flange portion (525) is circumferentially provided on a mouth portion of the valve port (the port which associated with knife edge 525) facing the first cavity (see figures 3-4 and the annotated figure A above), and when the valve spindle (526) is in a position to close the valve port (the port which associated with knife edge 525), the flange portion (525) abuts against the valve-port sealing member (503; see figures 3-4).

Response to Arguments
Applicant's arguments on the Remarks filed 09/02/2021 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 7 that “Yu discloses a passage (501) in a valve core (526). Unlike claim 1, however, the passage (501) of Yu is not in a rotor screw. Therefore, Applicant respectfully submits that Yu fails to disclose or suggest the passage (501) being in both a rotor screw and a valve spindle assembly, as claimed. For at least these reasons, Applicant respectfully submits that Yu fails to anticipate claim 1”. However, the Office respectfully disagrees. In the current Office Action, the parts (523 and 526) have been interpreted as the valve spindle assembly and the parts (518, 519 and 520) have been interpreted as the rotor screw. As shown in the annotated figure above, the first passage portion, the second passage portion and the third passage portion formed the balance passage. The first passage and second passage portions are provided in the valve spindle assembly (523 and 526) and the third passage portion is provided in the rotor screw (520; see annotated figure above). Therefore, Yu discloses the argued feature that “a balance passage is provided in the rotor screw and the valve spindle assembly. Thus, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763